Exhibit 10.1

 

 

 

REGISTRATION RIGHTS AGREEMENT

Dated as of July 30, 2010

Among

Offshore Group Investment Limited,

as Issuer,

The Guarantors

listed on the signature pages hereto,

and

Jefferies & Company, Inc. and

Deutsche Bank Securities Inc.,

as Representatives of the Initial Purchasers

$1,000,000,000 aggregate principal amount of 11 1/2% Senior Secured First Lien
Notes due 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    DEFINITIONS    1 SECTION 2.    EXCHANGE OFFER    5
SECTION 3.    SHELF REGISTRATION    10 SECTION 4.    ADDITIONAL INTEREST    11
SECTION 5.    REGISTRATION PROCEDURES    13 SECTION 6.    REGISTRATION EXPENSES
   21 SECTION 7.    INDEMNIFICATION    21 SECTION 8.    RULES 144 AND 144A    24
SECTION 9.    UNDERWRITTEN REGISTRATIONS    25 SECTION 10.    MISCELLANEOUS   
25



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement, dated as of July 30, 2010 (this
“Agreement”), is entered into by and among Offshore Group Investment Limited, an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Company”), the guarantors listed on the signature pages
hereto (the “Guarantors”) and Jefferies & Company, Inc. and Deutsche Bank
Securities Inc., as representatives (the “Representatives”) of the initial
purchasers listed on Schedule A hereto (collectively, the “Initial Purchasers”).

This Agreement is entered into in connection with the Purchase Agreement, dated
as of the date hereof (the “Purchase Agreement”), among the Company, the
Guarantors and the Representatives, pursuant to which the Company agreed to
issue and sell (i) $982,192,000 in aggregate principal amount of the Company’s
11 1/2% Senior Secured First Lien Notes due 2015 (the “Rule 144A Notes”) to the
Initial Purchasers in a private placement (the “Rule 144A Placement”) without
being registered under the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder (collectively, the “Securities Act”), and (ii) outside the United
States $17,808,000 in aggregate principal amount of the Company’s 11 1/2% Senior
Secured First Lien Notes due 2015 (the “Regulation S Notes” and, together with
the Rule 144A Notes, the “Notes”) to the Initial Purchasers in a transaction
exempt from the registration requirements of the Securities Act (the
“Regulation S Offering”) in reliance upon Regulation S promulgated under the
Securities Act pursuant to the Purchase Agreement. The execution and delivery of
this Agreement is a condition to the Initial Purchasers’ obligation to purchase
the Notes under the Purchase Agreement.

The obligations of the Company under this Agreement shall be deemed to be the
obligations of the Company and the Guarantors, including Parent, on a joint and
several basis in every respect, including, but not limited to, the obligations
to pay any Additional Interest, other amounts and any indemnification and
contribution obligations, in each case, as set forth in this Agreement, and
shall also include such parties’ permitted successors and assigns.

The parties hereby agree as follows:

Section 1. Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Action” shall have the meaning set forth in Section 7(c) hereof.

“Additional Interest” shall have the meaning set forth in Section 4(a) hereof.

“Advice” shall have the meaning set forth in Section 5 hereof.

“Agreement” shall have the meaning set forth in the preamble hereof.

“Applicable Period” shall have the meaning set forth in Section 2(b) hereof.

“Board of Directors” shall have the meaning set forth in Section 5 hereof.



--------------------------------------------------------------------------------

“Business Day” shall mean a day that is not a Legal Holiday.

“Certificated Notes” means definitive Notes in registered certificated form.

“Commission” shall have the meaning set forth in the preamble hereof.

“Company” shall have the meaning set forth in the preamble hereof.

“Day” shall mean a calendar day.

“Delay Period” shall have the meaning set forth in Section 5 hereof.

“DTC” shall have the meaning set forth in Section 4(a) hereof.

“Effectiveness Period” shall have the meaning set forth in Section 3(b) hereof.

“Effectiveness Target Date” shall have the meaning set forth in Section 4(a)
hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exchange Notes” shall have the meaning set forth in Section 2(a) hereof.

“Exchange Offer” shall have the meaning set forth in Section 2(a) hereof.

“Exchange Offer Registration Statement” shall have the meaning set forth in
Section 2(a) hereof.

“Filing Date” shall have the meaning set forth in Section 3(b) hereof.

“FINRA” shall have the meaning set forth in Section 5(r) hereof.

“Guarantors” shall have the meaning set forth in the preamble hereof.

“Holder” shall mean any holder of a Transfer Restricted Security or Transfer
Restricted Securities.

“Indenture” shall mean the Indenture, dated as of July 30, 2010, among the
Company, the Guarantors and Wells Fargo Bank, National Association, as trustee,
pursuant to which the Notes are being issued, as amended or supplemented from
time to time in accordance with the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble hereof.

“Inspectors” shall have the meaning set forth in Section 5(n) hereof.

“Interest Payment Date” shall have the meaning set forth in the Indenture.

“Issue Date” shall mean July 30, 2010, the date of original issuance of the
Notes.

 

2



--------------------------------------------------------------------------------

“Issuer” shall mean the Company and the Guarantors, such that the obligations of
the Company and the Guarantors under this Agreement shall be joint and several
obligations in every respect including but not limited to the obligations to pay
any Additional Interest, other amounts and any indemnification and contribution
obligations, in each case, as set forth in this Agreement, and shall also
include such parties’ permitted successors and assigns.

“Legal Holiday” shall mean a Saturday, a Sunday or a day on which banking
institutions in New York, New York are required by law, regulation or executive
order to remain closed.

“Losses” shall have the meaning set forth in Section 7(a) hereof.

“Notes” shall have the meaning set forth in the preamble hereof.

“Parent” shall mean Vantage Drilling Company, an exempted company incorporated
with limited liability under the laws of the Cayman Islands.

“Participant” shall have the meaning set forth in Section 7(a) hereof.

“Participating Broker-Dealer” shall have the meaning set forth in Section 2(b)
hereof.

“Person” shall mean an individual, corporation, partnership, joint venture
association, joint stock company, trust, unincorporated limited liability
company, government or any agency or political subdivision thereof or any other
entity.

“Private Exchange” shall have the meaning set forth in Section 2(b) hereof.

“Private Exchange Notes” shall have the meaning set forth in Section 2(b)
hereof.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, any prospectus subject to completion and a
prospectus that includes any information previously omitted from a prospectus
filed as part of an effective registration statement in reliance upon Rule 430A
promulgated under the Securities Act), as amended or supplemented by any
prospectus supplement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” shall have the meaning set forth in the preamble hereof.

“Records” shall have the meaning set forth in Section 5(n) hereof.

“Registration Default” shall have the meaning set forth in Section 4(a) hereof.

“Registration Statement” shall mean any appropriate registration statement of
the Issuer covering any of the Transfer Restricted Securities filed with the
Commission under the Securities Act, and all amendments and supplements to any
such Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference or deemed to be incorporated by reference
therein.

 

3



--------------------------------------------------------------------------------

“Regulation S Notes” shall have the meaning set forth in the preamble hereof.

“Regulation S Offering” shall have the meaning set forth in the preamble hereof.

“Representative” shall have the meaning set forth in the preamble hereof.

“Requesting Participating Broker-Dealer” shall have the meaning set forth in
Section 2(b) hereof.

“Rule 144” shall mean Rule 144 promulgated under the Securities Act, as such
Rule may be amended from time to time, or any similar rule (other than
Rule 144A) or regulation hereafter adopted by the Commission providing for
offers and sales of securities made in compliance therewith resulting in offers
and sales by subsequent holders that are not affiliates of an issuer of such
securities being free of the registration and prospectus delivery requirements
of the Securities Act.

“Rule 144A” shall mean Rule 144A promulgated under the Securities Act, as such
Rule may be amended from time to time, or any similar rule (other than Rule 144)
or regulation hereafter adopted by the Commission.

“Rule 144A Notes” shall have the meaning set forth in the preamble hereof.

“Rule 144A Placement” shall have the meaning set forth in the preamble hereof.

“Rule 415” shall mean Rule 415 promulgated under the Securities Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.

“Securities Act” shall have the meaning set forth in the preamble hereof.

“Shelf Filing Event” shall have the meaning set forth in Section 2(c) hereof.

“Shelf Registration” shall have the meaning set forth in Section 3(a) hereof.

“Shelf Registration Statement” shall mean a Registration Statement filed in
connection with a Shelf Registration.

“Suspension Period” shall have the meaning set forth in Section 5 hereof.

“TIA” shall mean the Trust Indenture Act of 1939, as amended.

“Transfer Restricted Securities” shall mean each Note until the earliest to
occur of: (i) the date on which such Note has been exchanged by a Person other
than a broker-dealer for an Exchange Note in the Exchange Offer; (ii) following
the exchange by a broker-dealer in the Exchange Offer of a Note for an Exchange
Note, the date on which such Exchange Note is sold to a purchaser who receives
from such broker-dealer on or prior to the date of such sale a copy of the
Prospectus contained in the Exchange Offer Registration Statement; (iii) the
date on which such Note has been effectively registered under the Securities Act
and disposed of in accordance

 

4



--------------------------------------------------------------------------------

with the Shelf Registration Statement; (iv) the date on which such Note shall
have become eligible for resale by the Holder thereof in a single transaction
under Rule 144 or (v) the date on which such Note ceases to be outstanding
(whether as a result of repurchase and cancellation, conversion or otherwise).

“Trustee” shall mean the trustee under the Indenture and any successor thereto
and the trustee (if any) under any indenture governing the Exchange Notes and
Private Exchange Notes and any successor thereto.

“Underwritten registration or underwritten offering” shall mean a registration
in which securities of the Issuer are sold to an underwriter for reoffering to
the public.

Section 2. Exchange Offer.

(a) The Issuer shall (i) file within 120 Days of the Issue Date a Registration
Statement (the “Exchange Offer Registration Statement”) with the Commission on
an appropriate registration form with respect to a registered offer (the
“Exchange Offer”) to exchange any and all of the Transfer Restricted Securities
for a like aggregate principal amount of notes (the “Exchange Notes”) that are
identical in all material respects to the Notes (except that the Exchange Notes
shall not contain terms with respect to transfer restrictions or Additional
Interest upon a Registration Default) and (ii) use commercially reasonable
efforts to cause the Exchange Offer Registration Statement to be declared
effective under the Securities Act within 210 Days after the Issue Date. To the
extent not prohibited by any applicable law or applicable interpretation of the
Commission, upon the Exchange Offer Registration Statement being declared
effective by the Commission, the Issuer will: (i) commence the Exchange Offer as
soon as practicable after the Exchange Offer Registration Statement is declared
effective, (ii) keep the Exchange Offer open for not less than 30 Days (or
longer if required by applicable law) after the date notice of the Exchange
Offer is mailed to Holders, and (iii) use commercially reasonable efforts to
consummate the Exchange Offer within 30 Business Days after the date on which
the Exchange Offer Registration Statement is declared effective.

Each Holder that participates in the Exchange Offer will be required to
represent to the Issuer in writing that (i) any Exchange Notes to be received by
it will be acquired in the ordinary course of its business, (ii) it has no
arrangement or understanding with any Person to participate in the distribution
(within the meaning of the Securities Act) of the Exchange Notes in violation of
the provisions of the Securities Act or, if it is an affiliate, it will comply
with the registration and prospectus delivery requirements of the Securities Act
to the extent applicable, (iii) if such Holder is not a broker-dealer, it is not
engaged in, and does not intend to engage in, a distribution of Exchange Notes,
(iv) if such Holder is a broker-dealer that will receive Exchange Notes for its
own account in exchange for Notes that were acquired as a result of
market-making or other trading activities, it will comply with the applicable
provisions of the Securities Act in connection with any resale of such Exchange
Notes, (v) such Holder has full power and authority to transfer the Notes in
exchange for the Exchange Notes and that the Issuer will acquire good and
unencumbered title thereto free and clear of any liens, restrictions, charges or
encumbrances and not subject to any adverse claims; (vi) such Holder is not a
broker-dealer that acquired Notes directly from the Issuer; and (vii) such
Holder is not an “affiliate” (as defined in Rule 405 promulgated under the
Securities Act) of the Issuer. Each Holder shall be required to make such

 

5



--------------------------------------------------------------------------------

other representations as may be reasonably necessary under applicable rules,
regulations and interpretations of the Commission for the Exchange Offer
Registration Statement to be declared effective.

(b) The Issuer and the Initial Purchasers acknowledge that the staff of the
Commission has taken the position that any broker-dealer that elects to exchange
Notes that were acquired by such broker-dealer for its own account as a result
of market-making or other trading activities for Exchange Notes in the Exchange
Offer (a “Participating Broker-Dealer”) may be deemed to be an “underwriter”
within the meaning of the Securities Act and must deliver a prospectus meeting
the requirements of the Securities Act in connection with any resale of such
Exchange Notes (other than a resale of an unsold allotment resulting from the
original offering of the Regulation S Notes).

The Issuer and the Initial Purchasers also acknowledge that the staff of the
Commission has taken the position that if the Prospectus contained in the
Exchange Offer Registration Statement includes a plan of distribution containing
a statement to the above effect and the means by which Participating
Broker-Dealers may resell the Exchange Notes, without naming the Participating
Broker-Dealers or specifying the amount of Exchange Notes owned by them, such
Prospectus may be delivered by Participating Broker-Dealers to satisfy their
prospectus delivery obligations under the Securities Act in connection with
resales of Exchange Notes for their own accounts, so long as the Prospectus
otherwise meets the requirements of the Securities Act.

In light of the foregoing, if requested by a Participating Broker-Dealer (a
“Requesting Participating Broker-Dealer”), the Issuer agrees to use commercially
reasonable efforts to keep the Exchange Offer Registration Statement
continuously effective for a period not to exceed 120 Days after the date on
which the Exchange Offer Registration Statement is declared effective, or such
longer period if extended pursuant to the last paragraph of Section 5 hereof
(such period, the “Applicable Period”), or such earlier date as all Requesting
Participating Broker-Dealers shall have notified the Issuer in writing that such
Requesting Participating Broker-Dealers have resold all Exchange Notes acquired
in the Exchange Offer. The Issuer shall include a plan of distribution in such
Exchange Offer Registration Statement that meets the requirements set forth in
the preceding paragraph.

If, prior to consummation of the Exchange Offer, the Initial Purchaser or any
Holder, as the case may be, holds any Regulation S Notes acquired by it that
have, or that are reasonably likely to be determined to have, the status of an
unsold allotment in an initial distribution, or any Holder is not entitled to
participate in the Exchange Offer, the Issuer upon the request of the Initial
Purchaser or any such Holder, as the case may be, shall simultaneously with the
delivery of the Exchange Notes in the Exchange Offer, issue and deliver to the
Initial Purchasers or any such Holder, as the case may be, in exchange (the
“Private Exchange”) for such Notes held by the Initial Purchasers or any such
Holder, as the case may be, a like principal amount of notes (the “Private
Exchange Notes”) of the Issuer that are identical in all material respects to
the Exchange Notes except that the Private Exchange Notes may be subject to
restrictions on transfer and bear a legend to such effect. The Private Exchange
Notes shall be issued pursuant to the same indenture as the Exchange Notes and
bear the same CUSIP number as the corresponding Exchange Notes.

 

6



--------------------------------------------------------------------------------

For each Note surrendered in the Exchange Offer or Private Exchange, if any, the
Holder will receive an Exchange Note or Private Exchange Note, as the case may
be, having a principal amount equal to that of the surrendered Note. Interest on
each Exchange Note and Private Exchange Note issued pursuant to the Exchange
Offer and in the Private Exchange will accrue from the last interest payment
date on which interest was paid on the Notes surrendered in exchange therefor
or, if no interest has been paid on the Notes, from the Issue Date.

Upon consummation of the Exchange Offer in accordance with this Section 2, the
Issuer shall have no further registration obligations other than the Issuer’s
continuing registration obligations with respect to (i) Private Exchange Notes,
(ii) Exchange Notes held by Participating Broker-Dealers and (iii) Notes or
Exchange Notes as to which clauses (c)(iv)(A) or (B) of this Section 2 apply.

In connection with the Exchange Offer, the Issuer shall:

(1) mail or cause to be mailed to each Holder entitled to participate in the
Exchange Offer a copy of the Prospectus forming part of the Exchange Offer
Registration Statement, together with an appropriate letter of transmittal and
related documents;

(2) utilize the services of a depositary for the Exchange Offer with an address
in the Borough of Manhattan, The City of New York;

(3) permit Holders to withdraw tendered Notes at any time prior to the close of
business, New York time, on the last Business Day on which the Exchange Offer
shall remain open; and

(4) otherwise comply in all material respects with all applicable laws, rules
and regulations.

As soon as practicable after the close of the Exchange Offer and the Private
Exchange, if any, the Issuer shall:

(1) accept for exchange all Notes validly tendered and not validly withdrawn by
the Holders pursuant to the Exchange Offer and the Private Exchange, if any;

(2) deliver or cause to be delivered to the Trustee for cancellation all Notes
so accepted for exchange; and

(3) cause the Trustee to authenticate and deliver promptly to each such Holder
of Notes, Exchange Notes or Private Exchange Notes, as the case may be, equal in
principal amount to the Transfer Restricted Securities of such Holder so
accepted for exchange.

The Exchange Offer and the Private Exchange shall not be subject to any
conditions, other than that (i) the Exchange Offer or Private Exchange, as the
case may be, does not violate any law or applicable rule, regulation or
interpretation of the staff of the Commission, (ii) no Action or proceeding
shall have been instituted or threatened in any court or by any governmental
agency which might materially impair the ability of the Issuer to proceed with
the

 

7



--------------------------------------------------------------------------------

Exchange Offer or the Private Exchange, and no material adverse development
shall have occurred in any existing Action or proceeding with respect to the
Issuer and (iii) all governmental approvals shall have been obtained, which
approvals the Issuer deems necessary for the consummation of the Exchange Offer
or Private Exchange.

The Exchange Notes and the Private Exchange Notes shall be issued under (i) the
Indenture or (ii) an indenture identical in all material respects to the
Indenture (in either case, with such changes as are necessary to comply with any
requirements of the Commission to effect or maintain the qualification thereof
under the TIA) and which, in either case, has been qualified under the TIA and
shall provide that (a) the Exchange Notes shall not be subject to the transfer
restrictions set forth in the Indenture and (b) the Private Exchange Notes shall
be subject to the transfer restrictions set forth in the Indenture. The
Indenture or such indenture shall provide that the Exchange Notes, the Private
Exchange Notes and the Notes shall vote and consent together on all matters as
one class and that none of the Exchange Notes, the Private Exchange Notes or the
Notes will have the right to vote or consent as a separate class on any matter.

(c) If:

(i) the Issuer is not required to file the Exchange Offer Registration
Statement;

(ii) any law or applicable rules, regulations or interpretations of the staff of
the Commission do not permit the Issuer to effect the Exchange Offer;

(iii) for any reason the Exchange Offer is not consummated within 240 Days of
the Issue Date;

(iv) any Holder of Transfer Restricted Securities notifies the Company prior to
the 20th Business Day following consummation of the Exchange Offer that:

(A) it is prohibited by law or the applicable interpretations of the staff of
the Commission from participating in the Exchange Offer;

(B) it may not resell the Exchange Notes acquired by it in the Exchange Offer to
the public without delivering a Prospectus and the Prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales; or

(C) it is a broker-dealer and owns notes acquired directly from the Company or
an affiliate of the Company.

(each such event referred to in clauses (i) through (iv) of this sentence, a
“Shelf Filing Event”), then the Issuer shall file a Shelf Registration pursuant
to Section 3 hereof.

Section 3. Shelf Registration.

If at any time a Shelf Filing Event shall occur, then:

 

8



--------------------------------------------------------------------------------

(a) The Issuer shall file promptly with the Commission a Registration Statement
for an offering to be made on a continuous basis pursuant to Rule 415 covering
all of the Transfer Restricted Securities not exchanged in the Exchange Offer,
Private Exchange Notes and Exchange Notes as to which Section 2(c)(iii)(A) is
applicable (the “Shelf Registration”). The Shelf Registration Statement shall be
on Form S-1 or another appropriate form permitting registration of such Transfer
Restricted Securities for resale by Holders in the manner or manners designated
by them (including, without limitation, one or more underwritten offerings). The
Issuer shall not permit any securities other than the Transfer Restricted
Securities to be included in the Shelf Registration.

(b) The Issuer shall use its reasonable best efforts:

(i) to file with the Commission the Shelf Registration as promptly as
practicable but in any event within 30 Days of notice of the Shelf Filing Event
(the “Filing Date”);

(ii) to cause the Shelf Registration Statement to be declared effective under
the Securities Act by the Commission on or prior to the 90th Day after the
Filing Date; and

(iii) to keep the Shelf Registration Statement effective until the earliest of
(A) the time when the Notes covered by the Shelf Registration Statement can be
resold freely pursuant to Rule 144 without any information or restriction under
clause (c), (e), (f) and (h) of Rule 144, (B) two years from the Issue Date;
(C) the date on which all Transfer Restricted Securities registered thereunder
are disposed of in accordance therewith subject to extension pursuant to the
penultimate paragraph of Section 5 hereof or (D) the date when all Transfer
Restricted Securities have ceased to be outstanding, whether as a result of
repurchase and cancellation, conversion or otherwise (the “Effectiveness
Period”); provided, however, that (i) the Effectiveness Period in respect of the
Shelf Registration shall be extended to the extent required to permit dealers to
comply with the applicable prospectus delivery requirements of Rule 174 under
the Securities Act and as otherwise provided herein and (ii) the Issuer may
suspend the effectiveness of the Shelf Registration Statement by written notice
to the Holders solely as a result of the filing of a post-effective amendment to
the Shelf Registration Statement to incorporate annual audited financial
information with respect to the Issuer where such post-effective amendment is
not yet effective and needs to be declared effective to permit Holders to use
the related Prospectus, provided that the Effectiveness Period in respect of the
Shelf Registration shall be extended by such number of Days for which
effectiveness is suspended under this clause (iii).

(c) Supplements and Amendments. The Issuer agrees to supplement or make
amendments to the Shelf Registration Statement as and when required by the
rules, regulations or instructions applicable to the registration form used for
such Shelf Registration Statement or by the Securities Act for shelf
registration, or if reasonably requested by the Holders of a majority in
aggregate principal amount of the Transfer Restricted Securities covered by such
Registration Statement or by any underwriter of such Transfer Restricted
Securities.

 

9



--------------------------------------------------------------------------------

(d) Provision of Information. No Holder shall be entitled to include any of its
Transfer Restricted Securities in any Shelf Registration Statement pursuant to
this Agreement unless such Holder furnishes to the Issuer in writing, within 20
days after the receipt of a written request therefore, such information as the
Issuer, after conferring with counsel with regard to information relating to
Holders that would be required by the Commission to be included in such Shelf
Registration Statement or Prospectus included therein, may reasonably request
for inclusion in any Shelf Registration Statement or Prospectus included
therein.

Section 4. Additional Interest.

(a) The Issuer agrees that if:

(i) the Issuer fails to file the Exchange Offer Registration Statement with the
Commission on or prior to the 120th day after the Issue Date;

(ii) the Issuer fails to file the Shelf Registration with the Commission on or
prior to the Filing Date;

(iii) the Exchange Offer Registration Statement is not declared effective on or
prior to the 210th day following the Issue Date or the Shelf Registration
Statement is not declared effective on or prior to the 90th day after the Filing
Date, in each case, if that day is not a Business Day, the next day that is a
Business Day (the “Effectiveness Target Date”);

(iv) the Issuer fails to consummate the Exchange Offer on or prior to the
30th Business Day following the date on which the Exchange Offer Registration
Statement is declared effective; or

(v) the Exchange Offer Registration Statement or the Shelf Registration
Statement is declared effective but thereafter ceases to be effective or usable
in connection with the resales of Transfer Restricted Securities during the
Applicable Period

(each such event referred to in clauses (i) through (v) a “Registration
Default”), the Issuer will pay additional cash interest (“Additional Interest”)
to each holder of Transfer Restricted Securities. The rate of Additional
Interest will be 0.25% per annum on the outstanding principal amount of Transfer
Restricted Securities for the first 90-Day period immediately following the
occurrence of a Registration Default, increasing by an additional 0.25% per
annum on the outstanding principal amount of Transfer Restricted Securities with
respect to each subsequent 90-Day period up to a maximum amount of additional
interest of 1.00% per annum on the outstanding principal amount of Transfer
Restricted Securities, from and including the date on which any such
Registration Default shall occur to, but excluding, the earlier of (1) the date
on which all Registration Defaults have been cured or (2) the date on which all
the Transfer Restricted Securities otherwise become freely transferable by
Holders other than affiliates of the Issuer without further registration under
the Securities Act.

The Company will pay such Additional Interest on regular Interest Payment Dates
in the same manner as other interest is paid on the Notes. Such Additional
Interest will be in addition to any other interest payable from time to time
with respect to the Notes. All Additional Interest

 

10



--------------------------------------------------------------------------------

will be paid by the Company and the Guarantors on the next scheduled interest
payment date to The Depository Trust Company (“DTC”) or its nominee by wire
transfer of immediately available funds or by federal funds check and to Holders
of Certificated Notes by wire transfer to the accounts specified by them or by
mailing checks to their registered addresses if no such accounts have been
specified.

Notwithstanding the foregoing, (1) the amount of Additional Interest payable
shall not increase more than by the foregoing rates because more than one
Registration Default has occurred and is pending and (2) a Holder of Notes or
Exchange Notes who is not entitled to the benefits of the Shelf Registration
Statement (i.e., such Holder has not elected to include information) shall not
be entitled to Additional Interest with respect to a Registration Default that
pertains to the Shelf Registration Statement.

(b) So long as Transfer Restricted Securities remain outstanding, the Issuer
shall notify the Trustee within five Business Days after each and every date on
which an event occurs in respect of which Additional Interest is required to be
paid. Any amounts of Additional Interest due pursuant to clauses (a)(i) through
(a)(v) of this Section 4 will be payable in cash semi-annually on each Interest
Payment Date, commencing with the first such date occurring after any such
Additional Interest commence to accrue, to Holders to whom regular interest is
payable on such Interest Payment Date with respect to Notes that are Transfer
Restricted Securities. The amount of Additional Interest for Transfer Restricted
Securities will be determined by multiplying the applicable rate of Additional
Interest by the aggregate principal amount of all such Transfer Restricted
Securities outstanding on the Interest Payment Date following such Registration
Default in the case of the first such payment of Additional Interest with
respect to a Registration Default (and thereafter at the next succeeding
Interest Payment Date until the cure of such Registration Default), multiplied
by a fraction, the numerator of which is the number of days such Additional
Interest rate was applicable during such period (determined on the basis of a
360-Day year comprised of twelve 30-Day months and, in the case of a partial
month, the actual number of Days elapsed), and the denominator of which is 360.
Such Additional Interest will be in addition to any other interest payable from
time to time with respect to the Notes.

Section 5. Registration Procedures.

In connection with the filing of any Registration Statement pursuant to
Section 2 or 3 hereof, the Issuer shall effect such registrations to permit the
issuance or sale of the securities covered thereby in accordance with the
intended method or methods of disposition thereof, and pursuant thereto and in
connection with any Registration Statement filed by the Issuer hereunder, the
Issuer shall:

(a) Prepare and file with the Commission the Registration Statement or
Registration Statements prescribed by Section 2 or 3 hereof, and use
commercially reasonable efforts to cause each such Registration Statement to
become effective and remain effective as provided herein; provided, however,
that if (1) such filing is pursuant to Section 3 hereof, or (2) a Prospectus
contained in the Exchange Offer Registration Statement filed pursuant to
Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto, before filing any

 

11



--------------------------------------------------------------------------------

Registration Statement or Prospectus or any amendments or supplements thereto,
the Issuer shall furnish to and afford the Holders of the Transfer Restricted
Securities covered by such Registration Statement or each such Participating
Broker-Dealer, as the case may be, its counsel (if such counsel is known to the
Issuer) and the managing underwriters, if any, a reasonable opportunity to
review copies of all such documents (including copies of any documents to be
incorporated by reference therein and all exhibits thereto) proposed to be filed
(in each case at least five Business Days prior to such filing or such later
date as is reasonable under the circumstances). The Issuer shall not file any
Registration Statement or Prospectus or any amendments or supplements thereto if
the Holders of a majority in aggregate principal amount of the Transfer
Restricted Securities covered by such Registration Statement, or any such
Participating Broker-Dealer, as the case may be, its counsel, or the managing
underwriters, if any, shall reasonably object in writing on a timely basis.

(b) Prepare and file with the Commission such amendments and post-effective
amendments to each Shelf Registration Statement or Exchange Offer Registration
Statement, as the case may be, as may be necessary to keep such Registration
Statement continuously effective for the Effectiveness Period or the Applicable
Period, as the case may be, subject to any Delay Periods; cause the related
Prospectus to be supplemented by any Prospectus supplement required by
applicable law, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) promulgated under the Securities Act; and
comply with the provisions of the Securities Act and the Exchange Act applicable
to it with respect to the disposition of all Transfer Restricted Securities
covered by such Registration Statement as so amended or in such Prospectus as so
supplemented and with respect to the subsequent resale of any securities being
sold by a Participating Broker-Dealer covered by any such Prospectus, in each
case, in accordance with the intended methods of distribution set forth in such
Registration Statement or Prospectus, as so amended.

(c) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period relating thereto from whom the Issuer has received written
notice that such Broker-Dealer will be a Participating Broker-Dealer in the
applicable Exchange Offer, notify the selling Holders of Transfer Restricted
Securities, or each such Participating Broker-Dealer, as the case may be, their
counsel and the managing underwriters, if any, as promptly as possible, and, if
requested by any such Person, confirm such notice in writing, (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective under the Securities Act
(including in such notice a written statement that any Holder may, upon request,
obtain, at the sole expense of the Issuer, one conformed copy of such
Registration Statement or post-effective amendment including financial
statements and schedules, documents incorporated or deemed to be incorporated by
reference and exhibits), (ii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of any preliminary prospectus or the initiation
of any proceedings for that purpose, (iii) if at any time when a Prospectus is
required by the Securities Act to be delivered in connection with sales of the
Transfer Restricted Securities or resales of Exchange Notes by Participating
Broker-Dealers the representations and warranties of the Issuer contained in any

 

12



--------------------------------------------------------------------------------

agreement (including any underwriting agreement) contemplated by Section 5(m)(i)
hereof cease to be true and correct in all material respects, (iv) of the
receipt by the Issuer of any notification with respect to the suspension of the
qualification or exemption from qualification of a Registration Statement or any
of the Transfer Restricted Securities or the Exchange Notes for offer or sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose, (v) of the happening of any event, the existence of any condition or
any information becoming known to the Issuer that makes any statement made in
such Registration Statement or related Prospectus or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in or amendments or supplements to
such Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the Prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and (vi) of the Issuer’s determination that a
post-effective amendment to a Registration Statement would be appropriate.

(d) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, use commercially reasonable efforts to prevent the issuance
of any order suspending the effectiveness of a Registration Statement or of any
order preventing or suspending the use of a Prospectus or suspending the
qualification (or exemption from qualification) of any of the Transfer
Restricted Securities or the Exchange Notes, as the case may be, for sale in any
jurisdiction, and, if any such order is issued, to use commercially reasonable
efforts to obtain the withdrawal of any such order at the earliest practicable
date.

(e) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period and if reasonably requested by the managing underwriter or
underwriters (if any), the Holders of a majority in aggregate principal amount
of the Transfer Restricted Securities covered by such Registration Statement or
any Participating Broker-Dealer, as the case may be, (i) promptly incorporate in
such Registration Statement or Prospectus a prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters (if any), such Holders or any Participating Broker-Dealer, as the
case may be (based upon advice of counsel), determine is reasonably necessary to
be included therein and (ii) make all required filings of such prospectus
supplement or such post-effective amendment as soon as practicable after the
Issuer has received notification of the matters to be incorporated in such
prospectus supplement or post-effective amendment; provided, however, that the
Issuer shall not be required to take any action hereunder that would, in the
written opinion of counsel to the Issuer, violate applicable laws.

(f) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is

 

13



--------------------------------------------------------------------------------

required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period,
furnish to each selling Holder of Transfer Restricted Securities or each such
Participating Broker-Dealer, as the case may be, who so requests, its counsel
and each managing underwriter, if any, at the sole expense of the Issuer, one
conformed copy of the Registration Statement or Registration Statements and each
post-effective amendment thereto, including financial statements and schedules,
and, if requested, all documents incorporated or deemed to be incorporated
therein by reference and all exhibits.

(g) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, deliver to each selling Holder of Transfer Restricted
Securities or each such Participating Broker-Dealer, as the case may be, its
respective counsel, and the underwriters, if any, at the sole expense of the
Issuer, as many copies of the Prospectus or Prospectuses (including each form of
preliminary prospectus) and each amendment or supplement thereto and any
documents incorporated by reference therein as such Persons may reasonably
request; and, subject to the last paragraph of this Section 5, the Issuer hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Holders of Transfer Restricted Securities or each such
Participating Broker-Dealer, as the case may be, and the underwriters or agents,
if any, and dealers (if any), in connection with the offering and sale of the
Transfer Restricted Securities covered by, or the sale by Participating
Broker-Dealers of the Exchange Notes pursuant to, such Prospectus and any
amendment or supplement thereto.

(h) Prior to any public offering of Transfer Restricted Securities or Exchange
Notes or any delivery of a Prospectus contained in the Exchange Offer
Registration Statement by any Participating Broker-Dealer who seeks to sell
Exchange Notes during the Applicable Period, use commercially reasonable efforts
to register or qualify such Transfer Restricted Securities or Exchange Notes,
and to cooperate with the selling Holders of Transfer Restricted Securities or
each such Participating Broker-Dealer, as the case may be, the managing
underwriter or underwriters, if any, and its respective counsel in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Transfer Restricted Securities or Exchange Notes, as the
case may be, for offer and sale under the securities or state Blue Sky laws of
such jurisdictions within the United States as any selling Holder, Participating
Broker-Dealer, or the managing underwriter or underwriters reasonably request in
writing; provided, however, that where Exchange Notes or Transfer Restricted
Securities are offered other than through an underwritten offering, the Issuer
agrees to use commercially reasonable efforts to cause the Issuer’s counsel to
perform Blue Sky investigations and file registrations and qualifications
required to be filed pursuant to this Section 5(h); keep each such registration
or qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of such Exchange Notes or Transfer Restricted Securities
covered by the applicable Registration Statement; provided, however, that the
Issuer shall not be required to (A) qualify generally to do business in any
jurisdiction where it is not then so qualified, (B) take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject or (C) subject itself to taxation in excess of a nominal
dollar amount in any such jurisdiction where it is not then so subject.

 

14



--------------------------------------------------------------------------------

(i) If a Shelf Registration is filed pursuant to Section 3 hereof, cooperate
with the selling Holders of Transfer Restricted Securities and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Transfer Restricted Securities to be sold,
which certificates shall not bear any restrictive legends and shall be in a form
eligible for deposit with The Depository Trust Company and enable such Transfer
Restricted Securities to be in such denominations and registered in such names
as the managing underwriter or underwriters, if any, or selling Holders may
reasonably request in writing at least five Business Days prior to any sale of
such Transfer Restricted Securities.

(j) Use commercially reasonable efforts to cause the Transfer Restricted
Securities or Exchange Notes covered by any Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be reasonably necessary to enable the seller or sellers thereof or the
underwriter or underwriters, if any, to consummate the disposition of such
Transfer Restricted Securities or Exchange Notes, except as may be required
solely as a consequence of the nature of such selling Holder’s business, in
which case the Issuer will cooperate in all reasonable respects with the filing
of such Registration Statement and the granting of such approvals; provided,
however, that the Issuer shall not be required to (A) qualify generally to do
business in any jurisdiction where they are not then so qualified, (B) take any
action that would subject them to general service of process in any such
jurisdiction where they are not then so subject or (C) subject themselves to
taxation in excess of a nominal dollar amount in any such jurisdiction where
they are not then so subject.

(k) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, upon the occurrence of any event contemplated by
Section 5(c)(v) or 5(c)(vi) hereof, as promptly as practicable prepare and
(subject to Section 5(a) and the penultimate paragraph of this Section 5) file
with the Commission, at the sole expense of the Issuer, a post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, or file any other required document so that, as thereafter delivered
to the purchasers of the Transfer Restricted Securities being sold thereunder or
to the purchasers of the Exchange Notes to whom such Prospectus will be
delivered by a Participating Broker-Dealer, any such Prospectus will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

(l) Prior to the effective date of the first Registration Statement relating to
the Transfer Restricted Securities, (i) provide the Trustee with certificates
for the Transfer Restricted Securities in a form eligible for deposit with The
Depository Trust Company and (ii) provide CUSIP numbers for the Transfer
Restricted Securities.

(m) In connection with any underwritten offering of Transfer Restricted
Securities pursuant to a Shelf Registration, enter into an underwriting
agreement as is customary in underwritten offerings of debt securities similar
to the Notes and take all such other actions as are customary in underwritten
offerings and are reasonably requested by the managing underwriter or
underwriters in order to expedite or facilitate the registration or the
disposition of

 

15



--------------------------------------------------------------------------------

such Transfer Restricted Securities and, in such connection, (i) make such
representations and warranties to, and covenants with, the underwriters with
respect to the business of the Issuer and its subsidiaries, as then conducted
(including any acquired business, properties or entity, if applicable), and the
Registration Statement, Prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, as are customarily made
by issuers to underwriters in underwritten offerings of debt securities similar
to the Notes, and confirm the same in writing if and when requested; (ii) use
commercially reasonable efforts to obtain the written opinions of counsel to the
Issuer and written updates thereof in form, scope and substance reasonably
satisfactory to the managing underwriter or underwriters, addressed to the
underwriters covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
the managing underwriter or underwriters; (iii) use commercially reasonable
efforts to obtain “cold comfort” letters and updates thereof in form, scope and
substance reasonably satisfactory to the managing underwriter or underwriters
from the independent certified public accountants of the Issuer (and, if
necessary, any other independent certified public accountants of any subsidiary
of the Issuer or of any business acquired by the Issuer for which financial
statements and financial data are, or are required to be, included or
incorporated by reference in the Registration Statement), addressed to each of
the underwriters, such letters to be in customary form and covering matters of
the type customarily covered in “cold comfort” letters in connection with
underwritten offerings; and (iv) cause the underwriting agreement to contain
indemnification provisions and procedures no less favorable than those set forth
in Section 7 hereof (or such other provisions and procedures acceptable to
Holders of a majority in aggregate principal amount of Transfer Restricted
Securities covered by such Registration Statement and the managing underwriter
or underwriters or agents) with respect to all parties to be indemnified
pursuant to said Section; provided that the Issuer shall not be required to
provide indemnification to any underwriter selected in accordance with the
provisions of Section 9 hereof with respect to information relating to such
underwriter furnished in writing to the Issuer by or on behalf of such
underwriter expressly for inclusion in such Registration Statement. The above
shall be done at each closing under such underwriting agreement, or as and to
the extent required thereunder.

(n) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, make available for inspection by any selling Holder of such
Transfer Restricted Securities being sold or each such Participating
Broker-Dealer, as the case may be, any underwriter participating in any such
disposition of Transfer Restricted Securities, if any, and any attorney,
accountant or other agent retained by any such selling Holder or each such
Participating Broker-Dealer, as the case may be, or underwriter (collectively,
the “Inspectors”), at the offices where normally kept, during reasonable
business hours, all financial and other records, pertinent corporate documents
and instruments of the Issuer and its subsidiaries (collectively, the “Records”)
as shall be reasonably necessary to enable them to exercise any applicable due
diligence responsibilities, and cause the officers, directors and employees of
the Issuer and its subsidiaries to supply all information reasonably requested
by any such Inspector in connection with such Registration Statement and
Prospectus. Each Inspector shall agree in writing that it will keep the Records
confidential and that it will not disclose, or use in connection with any market
transactions in violation of any applicable securities laws, any Records (i) the
disclosure of such Records is necessary to avoid or correct a

 

16



--------------------------------------------------------------------------------

misstatement or omission in such Registration Statement or Prospectus, (ii) the
release of such Records is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction, (iii) disclosure of such information is
necessary or advisable in the opinion of counsel for an Inspector in connection
with any Action, claim, suit or proceeding, directly or indirectly, involving or
potentially involving such Inspector and arising out of, based upon, relating
to, or involving this Agreement or the Purchase Agreements, or any transactions
contemplated hereby or thereby or arising hereunder or thereunder or (iv) the
information in such Records has been made generally available to the public;
provided, however, that (i) each Inspector shall agree to use commercially
reasonable efforts to provide notice to the Issuer of the potential disclosure
of any information by such Inspector pursuant to clause (i), (ii) or (iii) of
this sentence to permit the Issuer to obtain a protective order (or waive the
provisions of this paragraph (n)) and (ii) each such Inspector shall take such
actions as are reasonably necessary to protect the confidentiality of such
information (if practicable) to the extent such action is otherwise not
inconsistent with, an impairment of or in derogation of the rights and interests
of the Holder or any Inspector.

(o) Provide an indenture trustee for the Transfer Restricted Securities or the
Exchange Notes, as the case may be, and cause the Indenture or the trust
indenture provided for in Section 2(b) hereof to be qualified under the TIA not
later than the effective date of the Exchange Offer or the first Registration
Statement relating to the Transfer Restricted Securities; and in connection
therewith, cooperate with the trustee under any such indenture and the Holders
of the Transfer Restricted Securities or Exchange Notes, as applicable, to
effect such changes to such indenture as may be required for such indenture to
be so qualified in accordance with the terms of the TIA; and execute, and use
commercially reasonable efforts to cause such trustee to execute, all documents
as may be required to effect such changes, and all other forms and documents
required to be filed with the Commission to enable such indenture to be so
qualified in a timely manner.

(p) Comply in all material respects with all applicable rules and regulations of
the Commission and make generally available to the Issuer’s security holders
earnings statements satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder (or any similar rule promulgated under the
Securities Act) no later than 45 Days after the end of any 12-month period (or
90 Days after the end of any 12-month period if such period is a fiscal year)
(i) commencing at the end of any fiscal quarter in which Transfer Restricted
Securities or Exchange Notes are sold to underwriters in a firm commitment or
best efforts underwritten offering and (ii) if not sold to underwriters in such
an offering, commencing on the first Day of the first fiscal quarter of the
Issuer after the effective date of a Registration Statement, which statements
shall cover said 12-month periods consistent with the requirements of Rule 158.

(q) If the Exchange Offer or a Private Exchange is to be consummated, upon
delivery of the Transfer Restricted Securities by Holders to the Issuer (or to
such other Person as directed by the Issuer) in exchange for the Exchange Notes
or the Private Exchange Notes, as the case may be, mark, or cause to be marked,
on such Transfer Restricted Securities that such Transfer Restricted Securities
are being cancelled in exchange for the Exchange Notes or the Private Exchange
Notes, as the case may be; provided that in no event shall such Transfer
Restricted Securities be marked as paid or otherwise satisfied.

 

17



--------------------------------------------------------------------------------

(r) Cooperate with each seller of Transfer Restricted Securities covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Transfer Restricted Securities and their respective counsel
in connection with any filings required to be made with the Financial Industry
Regulatory Authority, Inc. (“FINRA”).

(s) Use commercially reasonable efforts to take all other steps reasonably
necessary or advisable to effect the registration of the Exchange Notes and/or
Transfer Restricted Securities covered by a Registration Statement contemplated
hereby.

The Issuer may require each seller of Transfer Restricted Securities or Exchange
Notes as to which any registration is being effected to furnish to the Issuer
such information regarding such seller and the distribution of such Transfer
Restricted Securities or Exchange Notes as the Issuer may, from time to time,
reasonably request. The Issuer may exclude from such registration the Transfer
Restricted Securities of any seller so long as such seller fails to furnish such
information within a reasonable time (which shall in no event exceed 30 Days
from the date of receipt of such request by the seller) after receiving such
request and in the event of such an exclusion, the Issuer shall have no further
obligation under this Agreement (including, without limitation, the obligations
under Section 4) with respect to such seller or any subsequent Holder of such
Transfer Restricted Securities. Each seller as to which any Shelf Registration
is being effected agrees to furnish promptly to the Issuer all information
required to be disclosed in order to make any information previously furnished
to the Issuer by such seller not materially misleading.

If any such Registration Statement refers to any Holder by name or otherwise as
the holder of any securities of the Issuer, then such Holder shall have the
right to require (i) the insertion therein of language, in form and substance
reasonably satisfactory to such Holder, to the effect that the holding by such
Holder of such securities is not to be construed as a recommendation by such
Holder of the investment quality of the securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Issuer, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Securities Act or any
similar federal statute then in force, the deletion of the reference to such
Holder in any amendment or supplement to the applicable Registration Statement
filed or prepared subsequent to the time that such reference ceases to be
required.

Each Holder of Transfer Restricted Securities agrees by acquisition of such
Transfer Restricted Securities that there may be delays in its use of a Shelf
Registration Statement due to a Suspension Period. In connection with a
Suspension Period, upon actual receipt of any notice from the Issuer:

(i) that the Prospectus would, in the reasonable judgment of Parent, contain a
material misstatement or omission as a result of an event that has occurred and
is continuing;

(ii) the majority of the independent members of the Board of Directors of Parent
(the “Board of Directors”) shall have determined in good faith that:

 

18



--------------------------------------------------------------------------------

(A) the offer or sale of any Transfer Restricted Securities would materially
impede, delay or interfere with any proposed financing, offer or sale of
securities, acquisition, merger, tender offer, business combination, corporate
reorganization or other significant transaction involving Parent or the Issuer,

(B) after the advice of counsel, the sale of Transfer Restricted Securities
pursuant to the Registration Statement would require disclosure of non-public
material information not otherwise required to be disclosed under applicable
law, and

(C) (x) Parent has a bona fide business purpose for preserving the
confidentiality of such transaction, (y) disclosure would have a material
adverse effect on Parent or Parent’s ability to consummate such transaction, or
(z) renders Parent or the Issuer unable to comply with Commission requirements,
in each case under circumstances that would make it impractical or inadvisable
to cause the Registration Statement (or such filings) to become effective or to
promptly amend or supplement the Registration Statement on a post-effective
basis, as applicable; or

(iii) the majority of the independent members of the Board of Directors of
Parent shall have determined in good faith, after the advice of counsel, that it
is required by law, rule or regulation or that it is in the best interests of
Parent or the Issuer to supplement the Registration Statement or file a
post-effective amendment to the Registration Statement in order to incorporate
information into the Registration Statement for the purpose of (1) including in
the Registration Statement any prospectus required under Section 10(a)(3) of the
Securities Act; (2) reflecting in the prospectus included in the Registration
Statement any facts or events arising after the effective date of the
Registration Statement (or of the most recent post-effective amendment) that,
individually or in the aggregate, represent a fundamental change in the
information set forth therein; or (3) including in the prospectus included in
the Registration Statement any material information with respect to the plan of
distribution not disclosed in the Registration Statement or any material change
to such information,

then Parent or the Issuer may delay the filing or the effectiveness of the Shelf
Registration Statement (if not then filed or effective, as applicable) and shall
not be required to maintain the effectiveness thereof or amend or supplement the
Shelf Registration, in all cases, for a period (a “Suspension Period”) expiring
upon the earliest to occur of (x) in the case of the immediately preceding
clauses (i), (ii) and (iii) the date of such Holder’s receipt of the copies of
the supplemented or amended Prospectus, and (y) receipt of notice in writing
(the “Advice”) by the Issuer that the use of the applicable Prospectus may be
resumed, and has received copies of any amendments or supplements thereto,
provided that (1) any such Suspension Period may not exceed 45 days in any 90
day period and (2) there shall be no more than 60 days of Suspension Periods in
any 12 month period.

In the event of any Suspension Period pursuant to clause (ii) or (iii) of the
preceding paragraph, notice shall be given as soon as practicable after the
Board of Directors of Parent makes such a determination of the need for a
Suspension Period and shall state, to the extent practicable, an estimate of the
duration of such Suspension Period and shall advise the recipient thereof of the
agreement of such Holder provided in the next succeeding sentence. Each Holder,

 

19



--------------------------------------------------------------------------------

by his acceptance of any Transfer Restricted Securities, agrees that during any
Suspension Period, each Holder will keep such notice confidential and will
discontinue disposition of such Transfer Restricted Securities covered by such
Registration Statement or Prospectus.

Section 6. Registration Expenses.

All fees and expenses incident to the performance of or compliance with this
Agreement by the Issuer (other than any underwriting discounts or commissions
and transfer taxes) shall be borne by the Issuer, whether or not the Exchange
Offer Registration Statement or the Shelf Registration Statement is filed or
becomes effective or the Exchange Offer is consummated, including, without
limitation, (i) all registration and filing fees (including, without limitation,
(A) fees with respect to filings required to be made with FINRA in connection
with an underwritten offering and (B) fees and expenses of compliance with
federal securities or state Blue Sky or securities laws (including, without
limitation, reasonable fees and disbursements of counsel in connection with Blue
Sky qualifications of the Transfer Restricted Securities or Exchange Notes and
determination of the eligibility of the Transfer Restricted Securities or
Exchange Notes for investment under the laws of such jurisdictions (x) where the
holders of Transfer Restricted Securities are located, in the case of an
Exchange Offer, or (y) as provided in Section 5(h) hereof, in the case of a
Shelf Registration or in the case of Exchange Notes to be sold by a
Participating Broker-Dealer during the Applicable Period)), (ii) printing
expenses, including, without limitation, expenses of printing certificates for
Transfer Restricted Securities or Exchange Notes in a form eligible for deposit
with The Depository Trust Company and of printing prospectuses if the printing
of prospectuses is requested by the managing underwriter or underwriters, if
any, or by the Holders of a majority in aggregate principal amount of the
Transfer Restricted Securities included in any Registration Statement or in
respect of Exchange Notes to be sold by any Participating Broker-Dealer during
the Applicable Period, as the case may be, (iii) messenger, telephone and
delivery expenses, (iv) fees and disbursements of counsel for the Issuer and
reasonable fees and disbursements of one special counsel for all of the sellers
of Transfer Restricted Securities (which shall be reasonably acceptable to the
Issuer) (exclusive of any counsel retained pursuant to Section 7 hereof),
(v) fees and disbursements of all independent certified public accountants
referred to in Section 5(m)(iii) hereof (including, without limitation, the
expenses of any special audit and “cold comfort” letters required by or incident
to such performance), (vi) Securities Act liability insurance, if the Issuer
desires such insurance, (vii) fees and expenses of all other Persons retained by
the Issuer, (viii) internal expenses of the Issuer (including, without
limitation, all salaries and expenses of officers and employees of the Issuer
performing legal or accounting duties), (ix) the expense of any annual audit,
(x) the fees and expenses incurred in connection with the listing of the
securities to be registered on any securities exchange, and the obtaining of a
rating of the securities, in each case, if applicable, and (xi) the expenses
relating to printing, word processing and distributing all Registration
Statements, underwriting agreements, indentures and any other documents
necessary in order to comply with this Agreement. Notwithstanding the foregoing
or anything to the contrary, each Holder shall pay all underwriting discounts
and commissions of any underwriters with respect to any Transfer Restricted
Securities sold by or on behalf of it.

 

20



--------------------------------------------------------------------------------

Section 7. Indemnification.

(a) The Issuer agrees to indemnify and hold harmless, to the extent permitted by
law, each Holder of Transfer Restricted Securities and each Participating
Broker-Dealer selling Exchange Notes during the Applicable Period, each Person,
if any, who controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act, the agents, employees,
officers and directors of each Holder and each such Participating Broker-Dealer
and the agents, employees, officers and directors of any such controlling Person
(each, a “Participant”) from and against any and all losses, liabilities,
claims, damages and expenses (including, but not limited to, reasonable
attorneys’ fees and any and all reasonable out-of-pocket expenses actually
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever, and any and all reasonable
amounts paid in settlement of any claim or litigation (in the manner set forth
in clause (c) below)) (collectively, “Losses”) to which they or any of them may
become subject under the Securities Act, the Exchange Act or otherwise insofar
as such Losses (or Actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
any Registration Statement (or any amendment thereto) or Prospectus (as amended
or supplemented if the Issuer shall have furnished any amendments or supplements
thereto) or any preliminary prospectus, or caused by, arising out of or based
upon any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in the case of
the Prospectus, in the light of the circumstances under which they were made,
not misleading, provided that (i) the foregoing indemnity shall not be available
to any Participant insofar as such Losses are caused by, arise out of or are
based upon any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with information relating to
such Participant furnished to the Issuer in writing by or on behalf of such
Participant expressly for use therein, and (ii) that the foregoing indemnity
with respect to any Prospectus shall not inure to the benefit of any Participant
from whom the Person asserting such Losses purchased Transfer Restricted
Securities if (x) it is established in the related proceeding that such
Participant failed to send or give a copy of the Prospectus (as amended or
supplemented if such amendment or supplement was furnished to such Participant
prior to the written confirmation of such sale) to such Person with or prior to
the written confirmation of such sale, if required by applicable law, and
(y) the untrue statement or omission or alleged untrue statement or omission was
completely corrected in the Prospectus (as amended or supplemented if amended or
supplemented as aforesaid) and such Prospectus does not contain any other untrue
statement or omission or alleged untrue statement or omission that was the
subject matter of the related proceeding. This indemnity agreement will be in
addition to any liability that the Issuer may otherwise have, including, but not
limited to, liability under this Agreement.

(b) Each Participant agrees, severally and not jointly, to indemnify and hold
harmless (in the same manner and to the same extent set forth in
subsection 7(a)) the Issuer, each Person, if any, who controls the Issuer within
the meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act, and each of its agents, employees, officers and directors and the agents,
employees, officers and directors of any such controlling Person from and
against any Losses to which they or any of them may become subject under the
Securities Act, the Exchange Act or otherwise insofar as such Losses (or Actions
in respect thereof) arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in any

 

21



--------------------------------------------------------------------------------

Registration Statement (or any amendment thereto) or Prospectus (as amended or
supplemented if the Issuer shall have furnished any amendments or supplements
thereto) or any preliminary prospectus, or caused by, arising out of or based
upon any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in the case of
the Prospectus, in the light of the circumstances under which they were made,
not misleading, in each case to the extent, but only to the extent, that any
such Loss arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with information relating to such Participant furnished in writing to
the Issuer by or on behalf of such Participant expressly for use therein.

(c) Promptly after receipt by an indemnified party under subsection 7(a) or 7(b)
above of notice of the commencement of any action, suit or proceeding
(collectively, an “Action”), such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such subsection,
notify each party against whom indemnification is to be sought in writing of the
commencement of such Action (but the failure so to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have
under this Section 7 except to the extent that it has been prejudiced in any
material respect by such failure). In case any such Action is brought against
any indemnified party, and it notifies an indemnifying party of the commencement
of such Action, the indemnifying party will be entitled to participate in such
Action, and to the extent it may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense of such Action with counsel
satisfactory to such indemnified party. Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such Action, but the reasonable fees and expenses of such counsel
shall be at the expense of such indemnified party or parties unless (i) the
employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such Action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such Action within a reasonable time after notice of commencement of
the Action, or (iii) the named parties to such Action (including any impleaded
parties) include such indemnified party and the indemnifying party or parties
(or such indemnifying parties have assumed the defense of such Action), and such
indemnified party or parties shall have reasonably concluded, that counsel
selected by the indemnifying party has a conflict of interest in representing
both the indemnifying party and the indemnified party (in which case the
indemnifying parties shall not have the right to direct the defense of such
Action on behalf of the indemnified party or parties), in any of which events
such reasonable fees and expenses of counsel shall be borne by the indemnifying
parties. In no event shall the indemnifying party be liable for the fees and
expenses of more than one counsel (together with appropriate local counsel) at
any time for all indemnified parties in connection with any one Action or
separate but substantially similar or related Actions arising in the same
jurisdiction out of the same general allegations or circumstances. Any such
separate firm for the Participants shall be designated in writing by
Participants who sold a majority in interest of Transfer Restricted Securities
sold by all such Participants and shall be reasonably acceptable to the Issuer
and any such separate firm for the Issuer, its affiliates, officers, directors,
representatives, employees and agents and such control Person of the Issuer
shall be designated in writing by the Issuer and shall be reasonably acceptable
to the Holders. An indemnifying party shall not be liable for any settlement of
any claim or Action effected without its written consent, which consent may not
be unreasonably withheld. No indemnifying party shall, without the prior written
consent of the indemnified

 

22



--------------------------------------------------------------------------------

party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.

(d) In order to provide for contribution in circumstances in which the
indemnification provided for in this Section 7 is for any reason held to be
unavailable from the indemnifying party, or is insufficient to hold harmless a
party indemnified under this Section 7, each indemnifying party shall contribute
to the amount paid or payable by such indemnified party as a result of such
aggregate Losses (i) in such proportion as is appropriate to reflect the
relative benefits received by each indemnifying party, on the one hand, and each
indemnified party, on the other hand, from the sale of the Notes to the
Purchaser or the Initial Purchasers, as the case may be, or the resale of the
Transfer Restricted Securities by such Holder, as applicable, or (ii) if such
allocation is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of each indemnified party, on the one hand,
and each indemnifying party, on the other hand, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations. The relative benefits received by the Issuer,
on the one hand, and each Participant, on the other hand, shall be deemed to be
in the same proportion as (x) the total proceeds from the sale of the Notes to
the Purchaser or the Initial Purchasers, as the case may be (net of discounts
and commissions but before deducting expenses) received by the Issuer are to
(y) the total net profit received by such Participant in connection with the
sale of the Transfer Restricted Securities. The relative fault of the parties
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Issuer or such
Participant and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission or alleged
statement or omission.

(e) The parties agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to above. Notwithstanding the provisions of this
Section 7, (i) in no case shall any Participant be required to contribute any
amount in excess of the amount by which the net profit received by such
Participant in connection with the sale of the Transfer Restricted Securities
exceeds the amount of any damages that such Participant has otherwise been
required to pay by reason of any untrue or alleged untrue statement or omission
or alleged omission and (ii) no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. Any party entitled to contribution will, promptly after
receipt of notice of commencement of any Action against such party in respect of
which a claim for contribution may be made against another party or parties
under this Section 7, notify such party or parties from whom contribution may be
sought, but the omission to so notify such party or parties shall not relieve
the party or parties from whom contribution may be sought from any obligation it
or they may have under this Section 7 or otherwise, except to the extent that it
has been prejudiced in any material respect by such failure; provided, however,
that no additional notice shall be required with respect to any Action for which
notice has been given under this Section 7 for purposes of indemnification.
Anything in this section to the contrary notwithstanding, no party shall be

 

23



--------------------------------------------------------------------------------

liable for contribution with respect to any Action or claim settled without its
written consent, provided, however, that such written consent was not
unreasonably withheld.

Section 8. Rules 144 and 144A.

For so long as any Transfer Restricted Securities remain outstanding, the Issuer
covenants that it will file the reports required, if any, to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder in a timely manner in accordance with the
requirements of the Securities Act and the Exchange Act and, if at any time the
Issuer is not required to file such reports, it will, upon the request of any
Holder or beneficial owner of Transfer Restricted Securities, make available
such information necessary to permit sales pursuant to Rule 144A under the
Securities Act. The Issuer further covenants that for so long as any Transfer
Restricted Securities remain outstanding it will take such further action as any
Holder of Transfer Restricted Securities may reasonably request from time to
time to enable such Holder to sell Transfer Restricted Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144(b) and (d) and Rule 144A under the Securities Act, as
such Rules may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the Commission.

Section 9. Underwritten Registrations.

If any of the Transfer Restricted Securities covered by any Shelf Registration
are to be sold in an underwritten offering, the investment banker or investment
bankers and manager or managers that will manage the offering will be selected
by the Holders of a majority in aggregate principal amount of such Transfer
Restricted Securities included in such offering and shall be reasonably
acceptable to the Issuer.

No Holder of Transfer Restricted Securities may participate in any underwritten
registration hereunder if such Holder does not (a) agree to sell such Holder’s
Transfer Restricted Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) complete and execute all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

Section 10. Miscellaneous.

(a) No Inconsistent Agreements. The Issuer has not, as of the date hereof, and
shall not have, after the date of this Agreement, entered into any agreement
with respect to any of its securities that is inconsistent with the rights
granted to the Holders of Transfer Restricted Securities in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not conflict with and are not inconsistent with, in any
material respect, the rights granted to the holders of any of the Issuer’s other
issued and outstanding securities under any such agreements. The Issuer has not
entered and will not enter into any agreement with respect to any of its
securities which will grant to any Person piggy-back registration rights with
respect to any Registration Statement.

(b) Adjustments Affecting Transfer Restricted Securities. The Issuer shall not,
directly or indirectly, take any action with respect to the Transfer Restricted
Securities as a class

 

24



--------------------------------------------------------------------------------

that would adversely affect the ability of the Holders of Transfer Restricted
Securities to include such Transfer Restricted Securities in a registration
undertaken pursuant to this Agreement.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given except pursuant to a written agreement duly
signed and delivered by (i) the Issuer and (ii)(A) the Holders of not less than
a majority in aggregate principal amount of the then outstanding Transfer
Restricted Securities and (B) in circumstances that would adversely affect the
Participating Broker-Dealers, the Participating Broker-Dealers holding not less
than a majority in aggregate principal amount of the Exchange Notes held by all
Participating Broker-Dealers; provided, however, that Section 7 and this
Section 10(c) may not be amended, modified or supplemented except pursuant to a
written agreement duly signed and delivered by the Issuer and each Holder and
each Participating Broker-Dealer (including any Person who was a Holder or
Participating Broker-Dealer of Transfer Restricted Securities or Exchange Notes,
as the case may be, disposed of pursuant to any Registration Statement) affected
by any such amendment, modification, supplement or waiver. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders of Transfer
Restricted Securities whose securities are being sold pursuant to a Registration
Statement and that does not directly or indirectly affect, impair, limit or
compromise the rights of other Holders of Transfer Restricted Securities may be
given by Holders of at least a majority in aggregate principal amount of the
Transfer Restricted Securities being sold pursuant to such Registration
Statement.

(d) Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee) provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, next-day air courier or telecopier:

(i) if to a Holder of the Transfer Restricted Securities or any Participating
Broker-Dealer, at the most current address of such Holder or Participating
Broker-Dealer, as the case may be, set forth on the records of the registrar
under the Indenture.

(ii) if to the Issuer, at the address as follows:

c/o Vantage Drilling Company

777 Post Oak Blvd., Suite 610

Houston, Texas 77056

Facsimile: (281) 404-4700

Attention: Douglas Smith, Chief Financial Officer

with a copy to:

Porter & Hedges L.L.P.

1000 Main Street, 36th Floor

Houston, Texas 77002

Facsimile: (713) 226-6291

Attention: Bryan Brown

(iii) if to the Representatives on behalf of the Initial Purchasers as follows:

 

25



--------------------------------------------------------------------------------

Jefferies & Company, Inc.

520 Madison Avenue, 12th Floor

New York, New York 10022

Facsimile: (212) 284-2280

Attention: General Counsel

with a copy to:

Jones Day

222 East 41st Street

New York, New York 10017

Facsimile: (212) 755-7306

Attention: Christopher M. Kelly

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt is acknowledged
by the recipient’s telecopier machine, if telecopied; and on the next Business
Day, if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto, the
Holders and the Participating Broker-Dealers; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign holds
Transfer Restricted Securities.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law; Jurisdiction; Jury Trial. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York. Any
legal suit, action or proceeding arising out of or based upon this Agreement or
the transactions contemplated hereby may be instituted in the federal courts of
the United States of America located in the Borough of Manhattan in the City of
New York or the courts of the State of New York in each case located in the
Borough of Manhattan in the City of New York. Each party hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in

 

26



--------------------------------------------------------------------------------

any such suit, action or proceeding by mailing a copy thereof to such party at
the address for such notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereby irrevocably
waives any right it may have, and agrees not to request, a jury trial for the
adjudication of any dispute hereunder or in connection with or arising out of
this Agreement or any transaction contemplated hereby.

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(j) Securities Held by the Issuer or Its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Transfer Restricted Securities
is required hereunder, Transfer Restricted Securities held by the Issuer or any
of its affiliates (as such term is defined in Rule 405 under the Securities Act)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.

(k) Third-Party Beneficiaries. Holders and beneficial owners of Transfer
Restricted Securities and Participating Broker-Dealers are intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by such
Persons. No other Person is intended to be, or shall be construed as, a
third-party beneficiary of this Agreement.

(l) Attorneys’ Fees. As between the parties to this Agreement, in any Action or
proceeding brought to enforce any provision of this Agreement, or where any
provision hereof is validly asserted as a defense, the successful party shall be
entitled to recover reasonable attorneys’ fees actually incurred in addition to
its costs and expenses and any other available remedy.

(m) Remedies. The Issuer acknowledges and agrees that any failure by the Issuer
to comply with its obligations under this Agreement may result in material
irreparable injury to the Initial Purchasers, the Purchasers or the Holders for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of any such
failure, the Initial Purchasers, the Purchasers or any Holder may obtain such
relief as may be required to specifically enforce the Issuer’s obligations under
this Agreement. The Issuer further agrees to waive the defense in any Action for
specific performance that a remedy at law would be adequate. Without limiting
the effect of the foregoing, the parties agree that the sole monetary damages
payable for a violation of the terms of this Agreement with respect to which
Additional Interest is provided, shall be such Additional Interest.

 

27



--------------------------------------------------------------------------------

(n) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture and the other Transaction Documents (as such term is defined in
the Purchase Agreement), is intended by the parties as a final and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein and any and all prior oral or
written agreements, representations or warranties, contracts, understandings,
correspondence, conversations and memoranda between the Holders on the one hand
and the Issuer on the other, or between or among any agents, representatives,
parents, subsidiaries, affiliates, predecessors in interest or successors in
interest with respect to the subject matter hereof and thereof are merged herein
and replaced hereby.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

OFFSHORE GROUP INVESTMENT LIMITED, as Issuer By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer

VANTAGE DRILLING COMPANY,

as Parent and as a Guarantor

By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer

VANTAGE HOLDING HUNGARY KFT,

as Guarantor

By:  

/s/ Julia Varga

  Name: Julia Varga   Title: Managing Director By:  

/s/ Chris C. Celano

  Name: Chris C. Celano   Title: Managing Director

VANTAGE DRILLING NETHERLANDS BV,

as Guarantor

By:  

/s/ Chris E. Celano

Name:   Chris E. Celano Title:   Managing Director By:  

/s/ T.J. van Rijn

  Name: T.J. van Rijn   Title: Managing Director P2021 RIG CO., as Guarantor By:
 

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer

 

29



--------------------------------------------------------------------------------

VANTAGE INTERNATIONAL MANAGEMENT COMPANY, as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer VANTAGE
DRILLER I CO., as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer VANTAGE
DRILLER II CO., as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer VANTAGE
DRILLER IV CO., as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer

SAPPHIRE DRILLER COMPANY,

as Guarantor

By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer

EMERALD DRILLER COMPANY,

as Guarantor

By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer

 

30



--------------------------------------------------------------------------------

MANDARIN DRILLING COMPANY, as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer

 

31



--------------------------------------------------------------------------------

INITIAL PURCHASERS: JEFFERIES & COMPANY, INC.
DEUTSCHE BANK SECURITIES INC.,
as Representatives of the Initial Purchasers JEFFERIES & COMPANY, INC. By:  

/s/ Craig Zaph

Name:   Craig Zaph Title:   Managing Director DEUTSCHE BANK SECURITIES INC. By:
 

/s/ Sten Gustafson

Name:   Sten Gustafson Title:   Managing Director By:  

/s/ James Rogers

Name:   James Rogers Title:   Managing Director

 

32



--------------------------------------------------------------------------------

SCHEDULE A

INITIAL PURCHASERS

 

Name

   Principal Amount
of the Notes

Jefferies & Company, Inc.

   $ 450,000,000

Deutsche Bank Securities Inc.

     190,000,000

Pareto Securities AS

     170,000,000

Johnson Rice & Company L.L.C.

     140,000,000

Arctic Securities ASA

     20,000,000

RS Platou Markets AS

     20,000,000

FBR Capital Markets & Co.

     10,000,000       

Total

   $ 1,000,000,000